Citation Nr: 0010844	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  92-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to the service-connected 
lupus erythematosus.

2.  Entitlement to an increased rating for subacute cutaneous 
lupus erythematosus, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and L. T.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978 and from August 1979 to May 1990.  In addition, 
the veteran served in the Army National Guard of Oregon from 
November 1978 to July 1979.

This case was before the Board of Veterans' Appeals (Board) 
in July 1994, at which time the issue of entitlement to 
service connection for irritable bowel syndrome, among other 
issues, was remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, for 
additional development.  Subsequently, the RO, in pertinent 
part, continued to deny service connection for irritable 
bowel syndrome, an increased rating for lupus erythematosus, 
and entitlement to a total rating based on individual 
unemployability.  These issues were appealed to the Board and 
in June 1996, the issues were remanded to the RO for further 
development.  Following additional development, the RO 
continued its previous denial of the claimed benefits.

In a January 1998 rating decision, the RO denied service 
connection for sinusitis.  The veteran submitted a notice of 
disagreement later that month and a statement of the case was 
issued in March 1998.  The veteran submitted a VA Form 9 in 
April 1998, contending that his service medical records for 
the period from 1975 to 1979 would verify his claim for 
service connection for sinusitis.  In a discussion prior to 
the Travel Board hearing conducted in January 2000, the 
veteran and his representative stated that he no longer 
wished to pursue this issue. Accordingly, this decision 
addresses only those issues set forth on the title page.



REMAND

The veteran's claim for an increased evaluation for his 
service-connected subacute cutaneous lupus erythematosus is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a).

It was contended at the January 2000 Travel Board hearing 
that the RO did not comply with the June 1996 Board remand 
and that the VA orthopedic examination in August 1996 was 
inadequate.  Several VA examinations were conducted pursuant 
to the June 1996 Board remand.  On review of all the 
examination reports, the Board finds that none of them 
adequately determined the current nature and severity of the 
veteran's service-connected lupus because the appropriate 
tests were not done.  The examinations also contain 
conflicting diagnoses.  The examiner at the August 1996 VA 
orthopedic examination noted a diagnosis of systemic lupus 
erythematosus.  A rheumatologist at another VA examination in 
August 1996 noted a diagnosis of subacute cutaneous lupus 
erythematosus.  The examiner at the August 1996 VA 
dermatology examination also noted a diagnosis of subacute 
cutaneous lupus erythematosus.  However, none of the 
examiners noted that the veteran's claims file had been 
reviewed.  In addition, none of the examinations included 
diagnostic testing to support the diagnosed form of lupus 
erythematosus.  In addition, other medical evidence of record 
contains conflicting diagnoses as to whether the veteran has 
subacute cutaneous lupus erythematosus or systemic lupus 
erythematosus.  Therefore, the Board finds that another VA 
examination is necessary to determine the type of lupus 
erythematosus from which the veteran currently suffers.

Furthermore, testimony at the January 2000 hearing indicates 
that the veteran's service-connected lupus has worsened since 
the most recent VA examinations.  It was noted at the January 
2000 hearing that the veteran had open heart surgery in 
August 1999, he was diagnosed with Raynaud's syndrome in 
November 1998, and he was diagnosed with Sjogren's syndrome 
in June 1997, conditions which may be manifestations of 
lupus.  Accordingly, another VA examination is necessary to 
determine the current severity of the veteran's service-
connected lupus.

A review of the evidence of record shows that the veteran has 
received most of his treatment for his lupus at the VA 
Medical Center in Columbia, Missouri.  Medical records from 
that center contain records through April 1998.  Any 
additional records should be requested and associated with 
the veteran's claims file.

At the Travel Board hearing in January 2000, it was noted 
that in an April 1999 decision, the Social Security 
Administration (SSA) had determined that the veteran had been 
totally disabled since August 1996.  Although a decision of 
the SSA regarding the veteran's unemployability is not 
controlling for VA purposes, it is pertinent and the SSA may 
have relevant evidence that the RO should attempt to obtain.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992) 
(duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight to such evidence 
in determining whether to award or deny VA disability 
compensation benefits).

While the Board regrets the delay involved in remanding this 
case again, it is felt that proceeding with a decision on the 
merits at this time would not afford the veteran the full due 
process of law to which he is entitled.  In view of the 
foregoing, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his claimed disabilities at any time 
since April 1998.  With the necessary 
authorization, the RO should undertake 
reasonable efforts to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  In particular, the RO should 
request all of the veteran's medical 
records from the VA Medical Center in 
Columbia, Missouri.

2.  The RO should undertake reasonable 
efforts to obtain from the SSA the 
records pertinent to any claim made by 
the veteran for Social Security 
disability benefits, as well as the 
medical records relied upon concerning 
that claim.

3.  Thereafter, the veteran should be 
afforded a VA or fee-basis examination by 
an appropriate specialist to evaluate the 
veteran's service-connected lupus 
erythematosus. If necessary, a fee-basis 
examination should be arranged. All 
indicated tests and studies should be 
performed, to include, if deemed 
necessary, antinuclear antibody tests, 
chest X-ray, urinalysis, and complete 
blood count.  All manifestations of the 
current disability should be described in 
detail.  

The veteran's claims file and a copy of 
this remand must be made available to the 
examiner to review prior to examining the 
veteran.  The examiner is requested to 
note specifically on the examination 
report whether the veteran's claims file 
was reviewed.  

The examiner should render an opinion as 
to whether the veteran has subacute 
cutaneous lupus erythematosus or systemic 
lupus erythematosus.  In addition, the 
examiner is requested to provide an 
opinion as to whether the veteran has 
irritable bowel syndrome related to or 
aggravated by his lupus, to include 
whether any medications taken for his 
lupus have caused or aggravated irritable 
bowel syndrome. All manifestations and/or 
medical conditions deemed to be 
associated with the service-connected 
lupus should be set forth in detail.  

Further, the examiner is requested to 
describe any limitations on employability 
caused by the veteran's service-connected 
lupus.

4.  Thereafter, the RO should ensure that 
the aforementioned development has been 
completed to the extent possible. See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Then, the RO should again review the 
record and readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


